CONFIDENTIALITY AND LOYALTY AGREEMENT

        AGREEMENT made as of the 20th day of March, 2007, between OSHKOSH TRUCK
CORPORATION, a Wisconsin corporation (together with its successors, assigns and
Affiliates, the “Company”), and CHARLES L. SZEWS (“Executive”).

        WHEREAS, the Company has enjoyed a period of notable business success
and growth; and

        WHEREAS, the Company’s growth and success have attracted attention of
other companies and businesses seeking to obtain for themselves or their clients
some of the Company’s business acumen and know-how; and

        WHEREAS, the Company has shared with Executive certain aspects of its
business acumen and know-how as well as specific confidential and proprietary
information about the products, markets, manufacturing processes, costs,
developments, ideas, and personnel of the Company; and

        WHEREAS, the Company has imbued Executive with certain aspects of the
goodwill that the Company has developed with its customers, distributors,
representatives and employees, and with federal, state, local and foreign
governmental entities; and

        WHEREAS, as consideration for entering into this Agreement, the Company
is extending to Executive the opportunity to enter into an Employment Agreement
(the “Employment Agreement”);

        NOW, THEREFORE, in consideration of the foregoing, and of the respective
covenants and agreements of the parties set forth in this Agreement and the
Employment Agreement, the parties hereto agree as follows:

    1.       Definitions. As used in this Agreement, the following terms have
the meanings indicated:

    a.        “Affiliate” shall mean any subsidiary or other person that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with Oshkosh Truck Corporation, whether
now existing or hereafter formed or acquired, by which Executive has been, is
now or is hereafter employed. For purposes hereof, “control” means the power to
vote or direct the voting of sufficient securities or other interests to elect
one-third of the directors or managers or to control the management of such
subsidiary or other entity.


    b.        “Company Employment” means the time (including time prior to the
date hereof) during which Executive is employed by any entity comprised within
the definition of “Company”, regardless of any change in the entity actually
employing Executive.




--------------------------------------------------------------------------------



    c.        “Competitive Business” means any corporation, partnership,
association, or other person or entity, including but not limited to Executive,
(i) which competes directly, or is planning to compete directly and Executive is
on notice of that fact, with the Company with respect to the design,
development, manufacture, remanufacture, assembly, marketing, sales, or service
of any specialty trucks, truck bodies or concrete batch plants for defense,
fire, emergency, homeland security, wrecker, vehicle recovery, concrete
placement or refuse hauling applications, aerial work platforms, telehandlers
and scissor lifts, or any other business of the Company that at any time within
eighteen (18) months prior to termination of Executive’s Company Employment was
either: (A) within Executive’s management, operational, marketing, purchasing or
sales responsibility, including the responsibility of personnel reporting
directly to Executive, or (B) a business about which Executive received any
Confidential Information or Trade Secrets, and (ii) which engages or plans to
engage in such competition in any country of the World in which the Company sold
or distributed, or actively attempted to sell or to distribute, such products
within eighteen (18) months prior to termination of Executive’s Company
Employment.


    d.        “Confidential Information” means information related to the
Company’s business, not generally known in the trade or industry, which
Executive learns or creates during the period of Executive’s Company Employment,
which may include but is not limited to product specifications, manufacturing
procedures, methods, equipment, compositions, technology, formulas, know-how,
research and development programs, sales methods, customer lists, customer
usages and requirements, computer programs and other confidential technical or
business information and data. Confidential Information shall not include any
information which is (i) readily available to the general public from a source
other than Executive, (ii) released in writing by the Company to the general
public or (iii) obtained by Executive, other than in his capacity as an officer
or employee of the Company and without using any information or contacts that he
first acquired in his capacity as an officer or employee of the Company, from a
third party not under a similar obligation of confidentiality to the Company.


    e.        “Goodwill” means any tendency of customers, distributors,
representatives, employees, or federal, state, local or foreign governmental
entities to continue or renew any valuable business relationship with the
Company or any Competitive Business with which Executive may be associated,
based in whole or in part on past successful relationships with the Company or
the lawful efforts of the Company to foster such relationships, and in which
Executive, or any personnel reporting directly to Executive, actively
participated at any time within eighteen (18) months prior to termination of
Executive’s Company Employment.


    f.        “Inventions” means designs, discoveries, improvements and ideas,
whether or not patentable, including, without limitation upon the generality of
the foregoing, novel or improved products, processes, machines, promotional and
advertising materials, business data processing programs and systems, and other
manufacturing and sales techniques, which either (i) relate to (A) the business
of the Company or (B) the Company’s actual or demonstrably anticipated research
or development, or (ii) result from any work performed by Executive for the
Company.




2

--------------------------------------------------------------------------------



    g.        “Trade Secret(s)” means information, including a formula, pattern,
compilation, program, device, method, technique or process, that derives
independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.
Trade Secret(s) shall not include any information which is (i) readily available
to the general public from a source other than Executive, (ii) released in
writing by the Company to the general public or (iii) obtained by Executive,
other than in his capacity as an officer or employee of the Company and without
using any information or contacts that he first acquired in his capacity as an
officer or employee of the Company, from a third party not under a similar
obligation of confidentiality to the Company.


    2.       Employment. During Executive’s Company Employment, Executive shall
comply with his obligations under the Employment Agreement. Except as may be
otherwise expressly provided in any written agreement between the Company and
Executive other than this Agreement, Executive’s Company Employment is
terminable by either party at will.

    3.       Disclosure and Assignment of Inventions. Executive agrees to
disclose to the Company and to assign to the Company, and hereby does assign to
the Company, all of Executive’s rights in any Inventions conceived or reduced to
practice at any time during Executive’s Company Employment, either solely or
jointly with others and whether or not developed on Executive’s own time or with
the Company’s resources. Executive agrees that Inventions first reduced to
practice within one (1) year after termination of Executive’s Company Employment
shall be treated as if conceived during such employment unless Executive can
establish specific events giving rise to the conception that occurred after such
employment. Further, Executive disclaims and will not assert any rights in
Inventions as having been made, conceived or acquired prior to Executive’s
Company Employment except such (if any) as are specifically listed at the
conclusion of this Agreement. Executive agrees to create, maintain, preserve and
make available to the Company, as part of the Company’s property, complete and
up-to-date records, including but not limited to correspondence, prototypes,
models and other written or tangible data, relating to Inventions and Trade
Secrets.

    4.       Cooperation. Executive shall cooperate with the Company and shall
execute and deliver such documents and do such other acts and things as the
Company may request, at the Company’s expense, to obtain and maintain letters
patent or registrations covering any Inventions and to vest in the Company all
rights therein free of all encumbrances and adverse claims.

    5.       Confidentiality. In addition to all duties of loyalty imposed on
Executive by law, during the term of Executive’s Company Employment and for two
years following the termination of such employment for any reason, Executive
shall maintain Confidential Information in confidence and secrecy and shall not
disclose Confidential Information (other than to a person or persons to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by Executive of his duties as an executive officer of the Company),
or use it for the benefit of any person or organization (including Executive)
other than the Company without the prior written consent of an authorized
officer of the Company, under any circumstances where any Confidential
Information so disclosed or used is reasonably likely to be used anywhere on
behalf of any Competitive Business.



3

--------------------------------------------------------------------------------



    6.       Non-Disclosure of Trade Secrets. During his or her Company
Employment, Executive shall preserve and protect Trade Secrets of the Company
from unauthorized use or disclosure (which shall not preclude disclosure to a
person or persons to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive of his duties as an executive
officer of the Company provided that any such disclosure is subject to
appropriate contractual restrictions designed to protect the Company’s Trade
Secrets); and after termination of such employment, Executive shall not use or
disclose any Trade Secret of the Company for so long as that Trade Secret
remains a Trade Secret.

    7.       Third-Party Confidentiality. Executive shall not disclose to the
Company, use on its behalf, or otherwise induce the Company to use any material
secret or material confidential information belonging to persons not affiliated
with the Company, including any former employer of Executive. Executive
acknowledges that the Company has disclosed that the Company is now, and may be
in the future, subject to duties to third parties to maintain information in
confidence and secrecy. By executing this Agreement, Executive consents to be
bound by any such duty owed by the Company to any third party.

    8.       Return of Property. Executive shall, upon the Company’s demand and
in any event before termination of Executive’s Company Employment, deliver to
the Company the original and all copies of all documents, files, data, records
and property of any nature whatsoever which are in Executive’s possession or
control and which are the property of the Company or which relate to the
business activities, facilities or locations of the Company, or contain any
Confidential Information or Trade Secrets, including any records, documents or
property created by Executive in said capacity or maintained by Executive on any
device or media Executive owns. Upon termination of employment with the Company,
Executive agrees to attend an exit interview and to provide the Company with
access to any personal computer, rolodex, PDA, or other device or media owned by
Executive but used in the course of employment with the Company to ensure
compliance with the terms of this Agreement.

    9.       Noncompetition. During the term of Executive’s Company Employment
and for eighteen (18) months following the termination of such employment for
any reason, Executive shall not, directly or indirectly, participate in, consult
with, be employed by, or assist with the organization, planning, ownership,
financing, management, operation or control of any Competitive Business in any
capacity in which, in the absence of this Agreement, Confidential Information,
Trade Secrets or Goodwill of the Company would reasonably be considered useful.
Notwithstanding the provisions above, Executive may acquire securities of any
entity, the securities of which are publicly traded, provided that the value of
the securities of such entity held directly or indirectly by Executive
immediately following such acquisition is less than 5% of the total value of the
then outstanding class or type of securities acquired, except that any
acquisition of securities of the Company shall be subject to any restrictions
under Company policies applicable to Executive.

    10.       Nonsolicitation. During the term of Executive’s Company Employment
and for eighteen (18) months following the termination of such employment for
any reason, Executive shall not, directly or indirectly, on behalf of any
Competitive Business, either by himself or by providing substantial assistance
to others, solicit to terminate employment with the Company, or to accept or
begin employment with or service to any Competitive Business, any employee of
the Company whom Executive supervised or about whom Executive gained
Confidential Information at any time during the last eighteen (18) months of
Executive’s Company Employment.



4

--------------------------------------------------------------------------------



    11.       Future Employment. During the term of Executive’s Company
Employment and for eighteen (18) months following the termination of such
employment for any reason, before accepting any employment with any Competitive
Business, Executive shall disclose to the Company the identity of any such
entity and a complete description of the duties involved in such prospective
employment, including a full description of any territory or market segment to
which Executive will be assigned. Further, during the term of Executive’s
Company Employment and for two years following the termination of such
employment for any reason, Executive agrees that, before accepting any future
employment, Executive will provide a copy of this Agreement to any prospective
employer of Executive, and Executive hereby authorizes the Company to do
likewise, whether before or after the outset of the future employment.

    12.       Notices. All notices, request, demands and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by hand or when mailed by United States certified
or registered mail with postage prepaid addressed as follows:

    a.        If to Executive, to the address set forth by Executive on the
signature page of this Agreement or to such other person or address which
Executive shall furnish to the Company in writing pursuant to the above.


    b.        If to the Company, to the attention of the officer signing this
Agreement on behalf of the Company at the address set forth on the signature
page of this Agreement or to such other person or address as the Company shall
furnish to Executive in writing pursuant to the above


    13.       Enforceability. Executive recognizes that irreparable injury may
result to the Company, its business and property, and the potential value
thereof in the event of a sale or other transfer, if Executive breaches any of
the restrictions imposed on Executive by this Agreement, and agrees that if
Executive shall engage in any act in violation of such provisions, the Company
shall be entitled, in addition to such other remedies and damages as may be
available, to an injunction prohibiting Executive from engaging in any such act.

    14.       Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon and enforceable by Oshkosh Truck Corporation, its
successors, assigns and Affiliates, all of which (other than Oshkosh Truck
Corporation) are intended third-party beneficiaries of this Agreement. Executive
hereby consents to the assignment of this Agreement to any person or entity that
hereafter employs Executive without substantial interruption.

    15.       Validity. Any invalidity or unenforceability of any provision of
this Agreement is not intended to affect the validity or enforceability of any
other provision of this Agreement, which the parties intend to be severable and
divisible, and to remain in full force and effect to the greatest extent
permissible under applicable law.



5

--------------------------------------------------------------------------------



    16.       Miscellaneous. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. This Agreement
may be modified only by a written agreement signed by Executive and a duly
authorized officer of the Company.

        EXECUTIVE ACKNOWLEDGES HAVING READ AND SIGNED THIS AGREEMENT AND HAVING
RECEIVED A COPY THEREOF, INCLUDING THE FOLLOWING NOTICE:

  This Agreement does not apply to an Invention for which no equipment,
supplies, facility, or trade secret information of the Company were used and
which was developed entirely on Executive’s own time, unless (a) the invention
relates (i) to the business of the Company or (ii) to the Company’s actual or
demonstrable anticipated research or development, or (b) the Invention results
from any work performed by Executive for the Company.


    17.       Requirement to Disclose. If you receive a request to disclose any
Confidential Information or Trade Secrets under the terms of a valid and
effective subpoena or order issued by a court of competent jurisdiction or by a
governmental body or by deposition, interrogatory, request for documents,
subpoena, civil investigative demand or similar process, then you will (i)
promptly notify the Company of the existence, terms and circumstances
surrounding such a request so that it may seek an appropriate protective order
and/or waive your compliance with the provisions of this Agreement (and, if the
Company seeks such an order, to provide such cooperation as the Company
reasonably requests) and (ii) if disclosure of such information is required in
the opinion of your counsel (who must be reasonably acceptable to the Company),
disclose only that portion of the Confidential Information or Trade Secrets that
is legally required to be disclosed in the opinion of such counsel and exercise
all reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such of the disclosed information
that the Company so designates.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

  EXECUTIVE  

/s/  Charles L. Szews   Charles L. Szews  
Address:  ______________________________             
       ______________________________             
       ______________________________  


OSHKOSH TRUCK CORPORATION   2307 Oregon Street   Oshkosh, Wisconsin 54902  
By:   /s/ Robert C. Bohn  
Its:  President and Chief Executive Officer






6


